United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 97-1954
                                   _____________

Home Insurance Company,                  *
                                         *
               Appellant,                *
                                         *
       v.                                * Appeal from the United
                                         * States District Court for
Waycrosse, Inc., Mail-Merged into        * the District of Minnesota.
Cargill, Inc., a Delaware corporation    *
and Silent Knight Security Systems,      *     [UNPUBLISHED]
Inc., a/k/a Waycrosse, Inc.,             *
                                         *
               Appellees.                *
                                   _____________

                                  Submitted: November 19, 1997
                                      Filed: December 5, 1997
                                   _____________

Before BOWMAN, BRIGHT, and MURPHY, Circuit Judges.
                          _____________

PER CURIAM.

        On cross-motions for summary judgment, the District Court1 determined that
Home Insurance Company had not met its burden to show it may avoid a duty to
defend the appellees in an action filed against them (and others) by Life Point Systems,
Inc., et al. in the Northern District of California. The court did not reach the question


      1
      The Honorable Richard H. Kyle, United States District Judge for the District of
Minnesota.
of whether the insurance policies at issue in fact provide the appellees with coverage
for any of the claims of the plaintiffs in the Life Point action, nor did it decide whether
Home Insurance had a duty to indemnify the appellees with respect to any of those
claims. Home Insurance appeals.

       Having reviewed the case, we are unable to conclude that the District Court
erred in its ruling on the duty-to-defend question. Because the legal issues presented
are governed by state law, and an opinion by this Court would add nothing of
precedential value to the District Court's thorough and well-written memorandum
opinion and order, we forego extended discussion of the issues. The judgment of the
District Court is affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-